Citation Nr: 1302584	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-15 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for post-operative residuals of a left inguinal herniorrhaphy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active military service from July 1943 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Board issued a decision denying several other claims the Veteran also had appealed - for service connection for memory loss and for higher ratings for scars on his right forehead, right forearm, and right leg, and for bilateral hearing loss.  However, the Board remanded this remaining claim for a higher rating for his hernia disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development especially included obtaining all outstanding evaluation and treatment records and having him undergo another VA compensation examination reassessing the severity of his hernia disability.

The AMC since has completed this additional development, but continued to deny this remaining claim in a November 2012 supplemental statement of the case (SSOC), so this claim is again before the Board.

The Board has advanced this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's hernia has recurred on three occasions since service, despite surgical repairs, but has never been described as not well supported by a truss or not readily reducible.

2.  The residuals of his hernia surgeries (herniorrhaphies) include subjective pain in the area of the recurrent hernia and a deep, well-healed, asymptomatic, nonpainful, stable scar, which has adhered to underlying skin but is not associated with soft tissue damage, is smaller than 144 square inches, and causes no limited motion or functional impairment.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the post-operative residuals of the left inguinal herniorrhaphy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.27, 4.114, 4.118, Diagnostic Codes (DCs) 7338, 7804 (2007 & 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

During the pendency of this appeal, in January 2008, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The Court further held that, if the DCs under which the claimant's disability is rated contain criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id., at 43-44. 

On appeal, however, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) overturned the lower Court's holdings in Vazquez-Flores, concluding instead that the statutory scheme does not require this type of notification.  The Federal Circuit Court explained that the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit Court thus vacated the Court's decision to the extent it had required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this particular case at hand, the RO provided the Veteran VCAA notice concerning his claim by way of letters dated in January 2005, September 2008, January 2012, and April 2012.  The content of these letters reflects compliance with the pertinent statutory and regulatory provisions and case law, noted above.  In the letters, the RO acknowledged his claim, notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated it was developing his claim pursuant to this duty.  The RO also provided him all necessary information on disability ratings and effective dates.  As well, the RO identified the evidence it had received in support of his claim and the evidence it was responsible for obtaining.

The RO indicated it would make reasonable efforts to assist him in obtaining all other outstanding evidence, provided he identified the sources of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.


In its April 2012 remand of this claim, the Board explained to the Veteran that the RO had rated his disability pursuant to DCs 7338-7804, the former DC representing the service-connected disability and the latter DC representing the residuals of it.  See 38 C.F.R. § 4.27 (2012).  The Board also informed the Veteran there was insufficient evidence then of record to rate the non-scar residuals of his service-connected disability under DC 7338 and that, as such, another VA examination was necessary to assess the severity of any additional disability.  While the case was on remand, the AMC informed him by letter that it was scheduling him for another VA examination concerning his claim and that any failure to report for it, without good cause, would result in either a denial or reconsideration of his claim based on the existing evidence of record.  38 C.F.R. § 3.655.

Most of the VCAA notice letters were not provided until after initially adjudicating his claim, so were not in the preferred sequence.  But the AMC rectified ("cured") this timing defect in the provision of the notices by since readjudicating the claim in the November 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  So the claim has been reconsidered since providing all required notice.

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).

In this case, the RO and AMC obtained all evidence the Veteran identified as being potentially pertinent to his claim, including his service and post-service treatment records and reports of hernia repairs (surgeries).  The RO and AMC also afforded him two VA scar examinations, during which examiners addressed the severity of his consequent abdominal scar.  Per instructions in the Board's April 2012 remand, the AMC also attempted to provide him another examination, one instead focused on all non-scar residuals of his recurrent hernias.  However, he failed to report.  

According to a June 2012 Report Of General Information, he refused to do so on the bases that the people at the VA Medical Center (VAMC) acted mean to him, he was 88 years old and had difficulty hearing, and because he was fine with his claim being rated based on the evidence of record so long as the decision was fair.

When a claimant, without good cause, fails to report to an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc....  Id.

The Board is not summarily denying this claim, however, despite this apparent authority, since the Veteran reported to his initial VA examination the RO scheduled in conjunction with this claim.  It was only after the Board characterized the report of that examination as inadequate for rating purposes (38 C.F.R. § 4.2) that he decided that he had no interest in undergoing another examination.  His decision in this regard, while disadvantageous in the long run, does not necessitate a mandatory denial of his claim under 38 C.F.R. § 3.655(b).  Rather, because he reported to the initial examination, the Board will decide his claim based on all of the evidence of record, including the report of that earlier examination.

II.  Analysis

The Veteran claims the 10 percent rating for his hernia disability does not accurately reflect the severity of his associated symptoms.  According to written statements he and his representative submitted in October 2006, May 2009, March 2010, August 2011, March 2012, May 2012 and December 2012, he has had recurrent hernias since service, which have necessitated surgery on multiple occasions and resulted in frequent pain in the area of repair.  He apparently has not sought private treatment for this hernia disability, so all of his evaluation and treatment has been by VA.


According to the representative, there is sufficient evidence to grant this claim under either DCs 7802 to 7805, which govern ratings of scars, or DC 7338, which governs ratings of other hernia residuals.  He requests application of the benefit-of-the-doubt rule on the premise that the positive evidence of record and the negative evidence of record are approximately balanced.  38 C.F.R. § 4.3.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In claims for increases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The relevant temporal focus is on the state of the disability since one year prior to the filing of the increased-rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Turning now to the relevant facts of this particular case.  In May 1974, during service, the Veteran underwent his first hernia repair.  As shown on retirement examination, by October 1974, he had healed and the sole residual of the surgery was a left herniorrhaphy scar.  The RO evaluated the residuals, including the scar, as 10-percent disabling pursuant to DCs 7338-7804.

In choosing which DC(s) to apply in assigning a disability a particular rating, one must determine whether the disability is listed or unlisted in the Rating Schedule.  If listed, the DC number that corresponds to the disability must be employed.  If one is rating the disability on the basis of residuals, the DC appropriate to the residual condition must be added to the initial DC, but preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated DCs in this case reflect a primary service-connected disability characterized as inguinal hernia and rated under DC 7338 and a residual scar rated under DC 7804.

DC 7338 provides that a 10 percent rating is assignable for postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt.  A 30 percent rating is assignable for a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent rating is assignable for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338 (2012).

VA amended the rating criteria for skin disabilities, which include scars, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended criteria are effective for claims filed on or after October 23, 2008, or where the claimant requests consideration under the amended criteria.  The Veteran in this case initiated the claim at issue prior to October 23, 2008 and his statements include no explicit request to have this claim evaluated under the amended criteria.  The former criteria are thus applicable here. 

According to those criteria, scars, other than of the head, face, or neck, which are deep or cause limited motion, are to be rated under DC 7801.  DC 7801 provides that a 10 percent rating is assignable for such scars when the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent rating is assignable when the area or areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Notes (1), (2) (2007). 

Scars, other than of the head, face, or neck, which are superficial and do not cause limited motion, are to be rated under DC 7802.  DC 7802 provides that a 10 percent rating is assignable for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

Under DC 7803, a 10 percent rating is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (2) (2007).  

Under DC 7804, a 10 percent rating is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  

Other types of scars are to be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007).  


The Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that his hernia disability picture does not more nearly approximate the criteria for a higher rating.  His hernia has recurred on three occasions since service, despite surgical repairs, but has never been described as not well supported by a truss or not readily reducible.

On remand the Board attempted to obtain additional medical or other evidence concerning the severity of his disability.  Specifically, it afforded him opportunity for another VA compensation examination concerning his claim so an examiner could specifically address the nature and severity of any additional disability, that is, aside from the surgical scars, including insofar as whether he has a hernia that is irremediable, not well supported by a truss, or not readily reducible.  Unfortunately, however, he declined the offer for this additional examination.

The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because, in this case, the Veteran declined to be reexamined, during which an examiner might have provided some favorable information pertaining to a rating under DC 7338, the Board is constrained to decide this claim based on the evidence already of record - essentially the absence of positive findings other than as concerning the residual scar.

As the record stands, residuals of the herniorrhaphies include subjective pain in the area of the recurrent hernia and a deep, well-healed, asymptomatic, nonpainful, stable scar, which has adhered to underlying skin, but is not associated with soft tissue damage, is smaller than 144 square inches and causes no limited motion or functional impairment. 


A.  Schedular

According to a February 1992 letter from J. J. V, M.D., private treatment records dated from 1986 to 1987, and VA treatment records dated since 2000, the Veteran's inguinal hernia in service has recurred on three occasions since discharge and necessitated additional surgical repairs, including in 1987, 2000 and 2007.

Prior to the fourth surgical procedure, during a VA scars examination in February 2005, an examiner noted a symptomatic, recurrent inguinal hernia and described the herniorrhaphy scar as well healed, very superficial, practically invisible, only seen with electric light, deep but mobile with no adherence to underlying soft tissue, edema, inflammation, keloid formation, distortion, induration, limitation of motion, or other limitation, and measuring 3 inches, 8 cm. length and 5 mm. width.  (In one part of his report, the examiner mentions hernia scars on the right and left, but in two other parts of his report, he refers to one scar only.)

In March 2005, during an outpatient treatment visit, a physician confirmed the hernia and described it as nontender.  The Veteran was scheduled to undergo surgical repair of this hernia in 2005, but he missed the appointment and, thereafter, indicated that he was unwilling to pursue the planned surgery.  He finally underwent his final left inguinal herniorrhaphy in 2007 (mesh repair).  He experienced no complications of that surgery.

In April and November 2007, however, scans showed mesh migration with an abscess formation, widening of the internal inguinal ring, herniation of the mesenteric fat and slight herniation of the sigmoid colon.  In October 2007, a physician noted no physical evidence of a hernia.  In October 2007 and February 2009, physicians noted the Veteran was asymptomatic and had no interest in undergoing another operation.


Since then, two VA examiners have discussed the hernia or residuals of it.  During a VA scars examination in February 2009, an examiner noted a well-healed left inguinal area scar, measuring one by five centimeters, with adherence to underlying tissue but no tenderness on palpation, limitation of motion or loss of function, underlying tissue damage or skin ulceration or breakdown over the scar.  

During a VA scars examination in May 2010, an examiner noted a superficial left inguinal area scar, measuring six by .3 centimeters, with no skin breakdown, inflammation, edema, keloid formation or any other disabling effects and a report of no pain.  

In the absence of evidence establishing the Veteran's recurrent postoperative hernia is not well supported by a truss or is not readily reducible, or that his scar is associated with underlying soft tissue damage, causes limited motion or other functional impairment, measures 144 square inches or more, or is painful or unstable, a schedular rating higher than 10 percent may not be assigned under DC 7338, 7801, 7802, 7803, 7804 or 7805. 

B.  Extra-schedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned an increased rating on an extra-schedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign a rating on an extra-schedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extra-schedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extra-schedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the Rating Schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted when a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  See also 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.18 and 4.19, including as concerning what would constitute substantially gainful versus just  marginal employment.  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Moreover, there must be cogent evidence of unemployability in the record and on account of the disability for which the Veteran is requesting a higher rating.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Here, though, the Veteran has not raised the question of whether he is entitled to a higher rating for his hernia disability on an extra-schedular basis and has not asserted that, were he not retired, the residuals of this disability would preclude him from obtaining and maintaining substantially gainful employment.  Referral, then, of this claim for extra-schedular consideration is thus unnecessary and the Board need not consider a TDIU claim.


ORDER

A rating higher than 10 percent for the postoperative residuals of the left inguinal herniorrhaphy is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


